168 N.J. Super. 140 (1979)
401 A.2d 1124
PAUL POROZNOFF, PLAINTIFF-APPELLANT,
v.
JOSEPH ALBERTI, RONALD R. GRAHAM, AND PASSAIC Y.M.C.A., DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Submitted May 7, 1979.
Decided May 15, 1979.
*141 Before Judges ALLCORN, SEIDMAN and BOTTER.
Ms. Madeline L. Houston, of the Passaic County Legal Aid Society, attorney for appellant.
Mr. Nicholas Martini, attorney for respondents (Mr. Sam Weiss, of counsel).
PER CURIAM.
Plaintiff appeals from the denial of his request for an order returning him to possession of his room at the Passaic Y.M.C.A. and damages. The reasons for the trial judge's denial of relief and dismissal of the action are stated in his written opinion, 161 N.J. Super. 414 (Cty. D. Ct. 1978).
Plaintiff's assertion on this appeal that he occupied a room at the Passaic Y.M.C.A. as his only residence is insufficient *142 to establish that he was not a transient guest within the meaning of N.J.S.A. 2A:18-61.1. There is no basis for concluding that plaintiff and defendants entered into a tenancy that gave plaintiff a legal status other than that of a transient guest residing on a week-to-week basis at the Passaic Y.M.C.A., which plaintiff conceded to be a hotel for the purposes of this case. The protections afforded by N.J.S.A. 2A:18-61.1 expressly do not apply to transient or seasonal tenants residing at a hotel, motel or other guest house. Thus, we concur in the conclusion of the trial judge that plaintiff failed to establish a claim for being locked out of his room at the Y.M.C.A. without defendants having first obtained a judgment of possession pursuant to N.J.S.A. 2A:18-53.
Affirmed.